By the Court,
Lewis, J.
alone. It is not considered as material in this case to determine whether property can be stopped in transitû. In order to support this action, all the plaintiff has to do, is to shew that the money was his, at the time the attachment was levied on it. Were it material, I would incline to the opinion that under our statute, the property of an absconding debtor is liable to be attached wherever it may be found within this territory.
Whether the money was the property of George M. Woolsey, was a question for the de*31termination of the jury on the evidence before them, and in bringing a verdict in favour of the defendant, they have determined it in the affirmative.
As to the point of law which arises as to the effect of the transfer, it seems to me the property did not vest in W. W. Woolsey, as there was no antecedent debt existing, no consideration paid and no privity in the transaction between him and the consignor, to whose proposition he was not bound to accede, and at whose risque the money remained. A consignor cannot vest a right in the consignee unless the will of the latter concur in the acquisition of it. The contract by which the right of property passes from the one to the other is only inchoate, until it receives the assent of both: while it is the act of one party only, the other is under no obligation and acquires no right. The promise is what civilians call a pollicitation, which is not binding till, by the assent of both parties, it ripens into a contract, Pollicitatio est solius accipientis promissum. 1 Pothier on Obligations, 5, no. 4.
It seems absurd to say that a person can be the rightful and exclusive owner of property and yet sustain no loss by the destruction of it, and this would be the case if the right of property was considered in the consignee, while the goods are at the risque of the consignor.
MOTION overruled.